UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2327



AMIRA MOHAMMED,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General of the United
States,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-612-318)


Submitted:   September 15, 2004           Decided:   October 19, 2004


Before WILKINSON, LUTTIG, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael M. Hadeed, Jr., BECKER, HADEED, KELLOGG & BERRY, P.C.,
Springfield, Virginia, for Petitioner. Peter D. Keisler, Assistant
Attorney General, Michelle E. Gorden, Senior Litigation Counsel,
Thomas H. Tousley, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Amira Mohammed, a native and citizen of Ethiopia of

Eritrean ethnicity, petitions for review of an order of the Board

of Immigration Appeals (Board) affirming, without opinion, the

Immigration Judge’s (IJ) denial of her application for asylum and

withholding of removal.

           On    appeal,      Mohammed   raises    challenges    to   the   IJ’s

determination that she failed to establish her eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence [s]he presented

was so compelling that no reasonable factfinder could fail to find

the requisite fear of persecution.”              INS v. Elias-Zacarias, 502

U.S. 478, 483-84 (1992).         We have reviewed the evidence of record

and conclude that Mohammed fails to show that the evidence compels

a contrary result.          Accordingly, we cannot grant the relief that

Mohammed seeks.

           Additionally, we uphold the IJ’s denial of Mohammed’s

request for withholding of removal.             The standard for withholding

of   removal    is   more    stringent   than    that   for   granting   asylum.

Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                 To qualify for

withholding of removal, an applicant must demonstrate “a clear

probability of persecution.” INS v. Cardoza!Fonseca, 480 U.S. 421,

430 (1987).     Because Mohammed fails to show that she is eligible




                                     - 2 -
for asylum, she cannot meet the higher standard for withholding of

removal.

           Finally, we conclude Mohammed has waived her argument

that the IJ erred when she issued an alternative order of removal

because Mohammed did not raise this issue before the Board.            See

Selgeka v. Carroll, 184 F.3d 337, 345 (4th Cir. 1999); Farrokhi v.

INS, 900 F.2d 697, 700 (4th Cir. 1990).

           Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                         PETITION DENIED




                                 - 3 -